                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

SHAWN HORNBECK,                        )
MONTE BURGESS,                         )
RAYMOND BIERI,                         )
DAN CHEVALIER,                         )
JAMES KIRCHER,                         )
JAMES SPENCER,                         )
JAMES MILLIGAN,                        )
RYAN MILLIGAN,                         )
ADAM SEVY,                             )
GEORGE BOLLIN,                         )
RANDY VILELA,                          )
REX CARLSON,                           )
DAVE CARLSON,                          )
TODD VOHS,                             )
WAYNE RUPE,                            )
RANDY ROHRSCHEIB,                      )
TWIN MILLS TIMBER & TIE CO.INC.,       )
MIKE KELLER, and,                      )
JAY SIMPSON,                           )
      each on behalf of himself        )
      and others similarly situated;   )
                     Plaintiffs,       )
                                       )   Case No. 18-00941-CV-W-BP
        v.                             )
                                       )
ORSCHELN FARM AND HOME, LLC            )
d/b/a ORSCHELN FARM AND HOME           )
                                       )
CITGO PETROLEUM CORPORATION            )
                                       )
THE FAMILY CENTER                      )
OF HARRISONVILLE, INC.                 )
                                       )
-and-                                  )
                                       )
BLAIN SUPPLY, INC.                     )
d/b/a FARM & FLEET                     )
                                       )
                   Defendants.         )




         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 1 of 17
             ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL
                       OF CLASS ACTION SETTLEMENT

        Upon review and consideration of the Motion for Preliminary Approval of the Class Action

Settlement and the Settlement Agreement and Release with accompanying Exhibits, the motion,

(Doc. 126), is GRANTED and the Court orders as follows:

        1.      The Court has carefully reviewed the Settlement Agreement and Release, as well

as the files, records, and proceedings to date in the above-captioned action (the “Action”). The

definitions in the Settlement Agreement and Release are hereby incorporated as though fully set

forth in this Order, and capitalized terms shall have the meanings attributed to them in the

Settlement Agreement and Release.

        2.      The Parties have agreed to settle the Action, subject to Court approval following

notice to the proposed Settlement Class, upon the terms and conditions set forth in the Settlement

Agreement and Release, which has been filed with the Court. The Settlement Agreement and

Release, including all Exhibits thereto, is preliminarily approved as fair, reasonable, and adequate.

        3.      Plaintiffs, by and through their counsel, have investigated the facts and law relating

to the matters alleged in the Third Amended Consolidated Class Action Complaint, including

extensive legal research as to the sufficiency of the claims, and an evaluation of the risks associated

with continued litigation, class certification, trial, and potential appeal.

        4.      The settlement was reached as a result of extensive arms-length negotiations

between counsel for Plaintiffs and counsel for Defendants.

        5.      The Settlement confers substantial benefits upon the Settlement Class, particularly

in light of the damages that Plaintiffs and Class Counsel believe are potentially recoverable or

provable at trial, and does so without the costs, uncertainties, delays, and other risks associated

with continued litigation, class certification, trial, and potential appeal.


                                                   2
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 2 of 17
       6.      The Court conditionally certifies, for settlement purposes only, the following

settlement classes:

               a. All Persons and other entities who purchased CITGO-manufactured

                      MileMaster 303 Tractor Hydraulic Fluid in the United States from Orscheln

                      Farm and Home, LLC, Blain Supply Company, Fleet Wholesale Company,

                      Inc., Mid-States Distributing Company, Inc., and/or other retailers at any point

                      in time in the following package sizes during the following periods: (1) 3/2

                      gal. from January 23, 2017 to present; (2) 5 gal. from May 25, 2013 to present;

                      or (3) 55 gal. from May 25, 2013 to present;

                                         -and-

               b. All Persons and other entities who purchased CITGO-manufactured H-K 303

                      Tractor Transmission Hydraulic Fluid in the United States from Orscheln

                      Farm a n d Home, LLC, Blain Supply Company, Fleet Wholesale Company,

                      Inc., Mid-States Distributing Company, Inc., and/or other retailers at any point

                      in time in the following package sizes during the following periods: (1) 3/2 gal.

                      from May 25, 2013 to April 30, 2016; (2) 5 gal. from May 25, 2013 to March

                      21, 2019;

                                         -and-

               c. All Persons and other entities who purchased Orscheln Premium 303 Tractor

                      Hydraulic & Transmission Fluid in the United States from Orscheln Farm and

                      Home, LLC at any point in time from September 3, 2014 to August 16, 2017;



                                         -and-



                                                    3
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 3 of 17
               d. All Persons and other entities who purchased CITGO-manufactured

                   SuperTech 303 Tractor Hydraulic Oil in the United States from Walmart Inc.

                   and/or other retailers at any point in time from February 17, 2016 to February

                   10, 2018.

The Settlement Class excludes purchases of the 303 THF Products made for resale. The Settlement

Class also excludes Defendants, including any parent, subsidiary, affiliate or controlled person of

Defendants; Defendants’ officers, directors, agents, employees and their immediate family

members; RG/2 and any parent, subsidiary, or controlled Person of RG/2; RG/2’s officers,

directors, agents, employees and their immediate family members; and the judicial officers

assigned to this litigation and members of their staffs and immediate families.

       7.      Based on its review of the Settlement Agreement and Release, including all

Exhibits thereto and on its familiarity with all of the files, records, and proceedings herein, the

Court conditionally finds, for settlement purposes only and conditioned upon entry of the Final

Approval Order and Judgment and the occurrence of the Effective Date, that the prerequisites for

a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

satisfied in that: (a) the number of Settlement Class Members is so numerous that joinder of all

members thereof is impracticable; (b) there are questions of law and fact common to the Settlement

Class; (c) the claims of the Plaintiffs are typical of the claims of the Settlement Class for purposes

of settlement; (d) Plaintiffs have fairly and adequately represented the interests of the Settlement

Class and will continue to do so, and Plaintiffs have retained experienced counsel to represent

them; (e) for purposes of settlement, the questions of law and fact common to the members of the

Settlement Class predominate over any questions affecting any individual members of the



                                                  4
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 4 of 17
Settlement Class; and (f) for purposes of settlement, a class action is superior to the other available

methods for the fair and efficient adjudication of the controversy. The Court also concludes that,

because this Action is being settled rather than litigated, the Court need not consider manageability

issues that might be presented by the trial of a statewide class action involving the issues in this

case. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). In making these findings,

the Court has exercised its discretion in conditionally certifying, for settlement purposes only, the

Settlement Class on a nationwide basis. Defendants retain all rights to assert that this Action may

not be certified as a Class Action except for settlement purposes.

       8.      The Court appoints Tom Bender and Dirk Hubbard from the law firm Horn

Aylward & Bandy in Kansas City, Missouri, Gene Graham, William Carr, and Bryan White from

the law firm of White, Graham, Buckley & Carr, LLC, Clayton Jones of the Clayton Jones Law

Firm, Paul D. Lundberg of the Lundberg Law Firm in Sioux City, Iowa; and, Jon D. Robinson,

Shane M. Mendenhall, Joshua G. Rohrscheib, and Zachary T. Anderson of Bolen, Robinson, &

Ellis, LLP in Decatur, Illinois, as counsel for the Class (“Class Counsel”). For purposes of these

settlement approval proceedings, the Court finds that Class Counsel are competent and capable of

exercising their responsibilities as Class Counsel. The Court designates named Plaintiffs Shawn

Hornbeck, Monte Burgess, Raymond Bieri, Dan Chevalier, James Kircher, Adam Sevy, Wayne

Rupe, Randy Rohrscheib, James Spencer, James Milligan, Ryan Milligan, George Bollin, Randy

Vilela, Rex Carlson, David Carlson, Todd Vohs, Twin Mills Timber & Tie Co., Inc., Mike Keller,

and Jay Simpson as the representatives of the Settlement Class. The Court further appoints RG/2

Claims Administration LLC to serve as the Settlement Administrator.

       9.      The Final Fairness Hearing shall be held before this Court on October 13, 2020, at

10:00 a.m., at the United States District Courthouse in Kansas City, Missouri, to determine whether



                                                  5
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 5 of 17
the Settlement Agreement and Release is fair, reasonable, and adequate and should receive final

approval. The Court will rule on Class Counsel’s application for an award of reasonable attorneys’

fees and expenses (the “Fee Application”) at that time. Papers in support of final approval of the

Settlement Agreement and Release and the Fee Application shall be filed with the Court according

to the schedule set forth below. The Final Fairness Hearing may be postponed, adjourned, or

continued by order of the Court without further notice to the Settlement Class. After the Final

Fairness Hearing, the Court may enter a Final Approval Order and Judgment in accordance with

the Settlement Agreement and Release that will adjudicate the rights of the Settlement Class

Members (as defined in the Settlement Agreement and Release) with respect to the claims being

settled.

           10.   Pending the Final Fairness Hearing, all proceedings in the Action, other than

proceedings necessary to carry out or enforce the terms and conditions of the Settlement

Agreement and Release and this Order, are stayed.

           11.   In response to the inquiry from the Court, the Parties have agreed to amend

paragraph 51 of the Settlement Agreement regarding the Direct Mail Notice that is to be provided,

such that it will now read as follows:

                        51.   Direct Mail Notice. Within thirty (30) calendar days after receipt

                        of the information set forth in the immediately preceding paragraph, the

                        Settlement Administrator shall mail, by bulk mailing to those Settlement

                        Class Members for whom the Settlement Administrator has been provided

                        303 THF Products purchase information, the Mailed Class Notice Data, in

                        the form attached to the Court’s Preliminary Approval Order as Exhibit D,

                        as approved by the Court, a Part B Claim Form, in the form attached to the



                                                 6
            Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 6 of 17
                      Court’s Preliminary Approval Order as Exhibit C-2, as approved by the

                      Court, and a Request for Correction Form, in the form attached to the

                      Settlement Agreement as Exhibit G, as approved by the Court, to the last

                      known mailing address of each Settlement Class Member for whom such

                      information is available. With respect to Settlement Class Members for

                      whom the Settlement Administrator does not have 303 THF Products

                      purchase information, the Long Form Class Notice, in the form attached to

                      the Settlement Agreement as Exhibit E, as approved by the Court, and a

                      Part A and Part B Claim Form, in the form attached to the Court’s

                      Preliminary Approval Order as Exhibit C-1, as approved by the Court,

                      shall be mailed, by bulk mailing, to the last known mailing address of each

                      Settlement Class Member for whom such information is available. The

                      date on which the Settlement Administrator first mails direct mail notice

                      pursuant to this paragraph shall be the “Notice Date.”



The Parties have also agreed to the replacement of former Exhibit C and Exhibit D with the

attached Exhibit C-1, Exhibit C-2, and Exhibit D, although Exhibit C-2 shall be further amended

to delete references to Part A of the Claim Form. With these amendments, the Court approves, as

to form and content, the revised Claim Form Exhibit C-1 and Exhibit C-2, attached to this Order,

the revised Exhibit D Mailed Class Notice with Purchase Data attached to this Order, and the Long

Form Class Notice and the Summary Class Notice, attached as Exhibit E and Exhibit F,

respectively, to the Settlement Agreement and Release.

       12.    The Court finds that the Mailed Class Notice with Purchase Data, Long Form Class



                                               7
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 7 of 17
Notice and Summary Class Notice are reasonable, that they constitute due, adequate, and sufficient

notice to all persons entitled to receive notice, and that they meet the requirements of due process

and Rule 23 of the Federal Rules of Civil Procedure. Specifically, the Court finds that the manner

of dissemination of the Mailed Class Notice with Purchase Data, Long Form Class Notice and

Summary Class Notice described in the Settlement Administrator’s Notice Plan and in the

Settlement Agreement and Release complies with Rule 23(e) of the Federal Rules of Civil

Procedure as it is a reasonable manner of providing notice to those Settlement Class Members who

would be bound by the Settlement. The Court also finds that the manner of dissemination of the

Mailed Class Notice with Purchase Data, Long Form Class Notice and Summary Class Notice

described in the Settlement Administrator’s Notice Plan and in the Settlement Agreement and

Release complies with Rule 23(c)(2), as it is also the best practicable notice under the

circumstances, provides individual notice to all Settlement Class Members who can be identified

through a reasonable effort, and is reasonably calculated, under all the circumstances, to apprise

the members of the Settlement Class of the pendency of this Action, the terms of the Settlement,

and their right to object to the Settlement or exclude themselves from the Settlement Class.

       13.     As described in the the Settlement Administrator’s Notice Plan and in the

Settlement Agreement and Release, Settlement Class Members for whom purchase information of

the 303 THF Products during the Class Period is available will receive a particularized Mailed

Class Notice with Purchase Data, which sets forth the brand, number and size of their purchases

of the 303 THF Products. These Class Members will not have to file any Claim Forms to receive

a monetary award based on their 303 THF Product purchases set forth in the particularized Mailed

Class Notice with Purchase Data. These Settlement Class Members, however, will have until the

date identified herein to submit their Claim Form for relief under the Repairs/Parts/Specific



                                                 8
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 8 of 17
Equipment Damage Fund and all other Settlement Class Members will have until the date

identified herein to submit their Claim Form for relief under the Reimbursement Fund and under

the Repairs/Parts/Specific Equipment Damage Fund, which time is due, adequate, and sufficient

time.

        14.      The Court Orders that notice shall be provided to the Settlement Class in

compliance with the following procedure:

        (a) Within ten (10) business days after entry of this Order, Defendants shall provide to the

              Settlement Administrator, to the extent available, the full name, last known address of

              each member of the Settlement Class and, where available, for each member of the

              Settlement Class the brand, number, and size of 303 THF Product units purchased

              during the Class Period. The Settlement Administrator shall keep all such information

              strictly confidential and shall use it solely for the purpose of administrating the

              Settlement.

        (b) Within thirty (30) days after receipt of the information set forth in the immediately

              preceding paragraph, the Settlement Administrator shall mail, by bulk mailing, to those

              Settlement Class Members for whom the Settlement Administrator has been provided

              303 THF Products purchase information, Mailed Class Notices with Purchase Data in

              substantially the form attached to this Preliminary Approval Order as Exhibit D, and

              including the Settlement Class Member’s purchase data; a Part B Claim Form in the

              form attached to this Preliminary Approval Order as Exhibit C-2; and a Request for

              Correction Form in the form attached to the Settlement Agreement as Exhibit G, to the

              last known mailing address of each member of the Settlement Class. With respect to

              those Settlement Class Members for whom the Settlement Administrator does not have



                                                   9
         Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 9 of 17
   such purchase information for 303 THF Products, the Long Form Class Notice in the

   form attached to the Settlement Agreement as Exhibit E and a Claim Form, which is

   the claim form and its instructions, substantially in the form attached to this Preliminary

   Approval Order as Exhibit C-1, shall be mailed, by bulk mailing, to the last known

   mailing address of each Settlement Class Member for whom such information is

   available. The date on which the Settlement Administrator first mails direct mail notice

   pursuant to this paragraph shall be the “Notice Date.” For any initial direct mail notice

   that is returned as undeliverable within twenty-one (21) days after mailing, the

   Settlement Administrator shall attempt to locate a new address through an address

   search or any other reasonably available means. If a new address is located, the

   Settlement Administrator shall promptly re-mail the initial notice. If, after a second

   mailing, the notice is again returned, no further efforts need be taken by the Settlement

   Administrator to send the direct mail notice.

(c) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Settlement Administrator shall (i) secure and maintain a Post Office Box or similar

   mailing address for the receipt of Claim Forms, opt-out notices, and any other

   correspondence related to the Settlement; and (ii) establish a unique, case-specific e-

   mail address for online receipt of Claim Forms, opt-out notices, and any other

   correspondence related to the Settlement.

(d) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Settlement Administrator shall create and maintain an operating website that: (i)

   contains downloadable copies of the Preliminary Approval Order, Long Form Class

   Notice, the Settlement Agreement, Claim Form, Part B Claim Form, Request for



                                         10
 Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 10 of 17
   Correction Form, Repairs/Parts/Specific Equipment Damage Claims Review Process,

   and, when filed, Class Counsels’ motions for reasonable attorneys’ fees and expenses

   and for incentive awards for the Plaintiffs; (ii) will post any subsequent notices agreed

   upon by the Parties; and (iii) allows Settlement Class Members to submit Claim Forms

   and opt-outs. This website shall be referred to as the “Settlement Website.”

(e) Within thirty (30) days after entry of this Order, but no later than the Notice Date, the

   Settlement Administrator shall set up a toll-free telephone number for receiving toll-

   free calls related to the Settlement. That telephone number shall be maintained until

   sixty (60) calendar days after the Bar Date. After that time, and for a period of ninety

   (90) calendar days thereafter, either a person or a recording will advise any caller to the

   toll-free telephone number that the deadline for submitting claims has passed and the

   details regarding the Settlement may be reviewed on the Settlement Website.

(f) On the Notice Date, or as close thereto as is reasonably practicable under the

   circumstances, the Settlement Administrator shall cause the Summary Class Notice in

   substantially the form attached to the Settlement Agreement as Exhibit F to be

   published in the publications and by the means recommended by the Settlement

   Administrator in the Notice Plan.

(g) The Notice Plan, including its reasonable fees, costs, and expenses, is approved by the

   Court. Hereinafter, the Settlement Administrator shall submit to Class Counsel,

   Defense Counsel, and the Court monthly reports reflecting the reasonable

   administration fees, costs, and expenses incurred as of the date of the report.

(h) The Settlement Administrator shall mail a Claim Form to each person and/or entity that

   makes such request.



                                         11
 Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 11 of 17
       15.      Each Settlement Class Member who wishes to be excluded from the Settlement

Class and follows the procedures set forth in this Paragraph shall be excluded.

       (a) Putative class members wishing to opt out of the Settlement must send to the Settlement

             Administrator on or before the Bar Date by fax, U.S. Mail, e-mail, or electronically via

             the Settlement Website a written request to be excluded from the Settlement. The

             request to be excluded from the Settlement Class must include the Settlement Class

             Member’s name, address, and telephone number and provide a clear statement

             communicating that he, she, or it elects to be excluded from the Settlement Class, does

             not wish to be a Settlement Class Member, and elects to be excluded from any judgment

             entered pursuant to the Settlement.

       (b) Any request for exclusion or opt out sent to the Settlement Administrator by United

             States mail must be postmarked on or before the Bar Date. The date of the postmark

             on the mailing envelope shall be the exclusive means used to determine whether a

             request for exclusion sent by United States mail has been timely submitted.

       (c) Settlement Class Members who fail to submit a valid and timely request for exclusion

             on or before the date specified in this Order shall be bound by all terms of this

             Settlement Agreement and the Final Order and Judgment, regardless of whether they

             have requested exclusion from the Settlement. All persons or entities who properly

             elect to opt out of the settlement shall not be Settlement Class Members and shall

             relinquish their rights to benefits with respect to the Settlement Agreement and Release,

             should it be approved.

       16.      Any Settlement Class Member who has not timely submitted a written request for

exclusion from the Settlement Class, and thus is a Settlement Class Member, may ask the Court to



                                                   12
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 12 of 17
deny approval by filing an objection. Settlement Class Members cannot ask the Court to order a

larger settlement; the Court can only approve or deny the settlement. If the Court denies approval,

no settlement payments will be sent out and the lawsuit will continue. If any Settlement Class

Member wants that to happen, they must object in accordance with the following procedure:

       (a) Any Settlement Class Member who intends to object to the fairness, reasonableness, or

           adequacy of the Settlement must, no later than the Bar Date: (i) file a written objection

           with the Court either by mailing that objection to the Office of the Clerk of Court,

           United States District Court for the Western District of Missouri, 400 E. 9th Street,

           Kansas City, Missouri, 64106, or by filing the objection in person at any location of the

           United States District Court for the Western District of Missouri, or by electronic filing;

           and (ii) serve a copy of the same on Class Counsel and Defense Counsel at the addresses

           set forth in the Settlement Agreement and Release.

       (b) In the written objection, the Settlement Class Member must list the specific 303 THF

           Product purchase information as required on the Claim Form, state their full name,

           current address, telephone number, the reasons for the objection, whether he or she

           intends to appear at the fairness hearing on his or her own behalf or through counsel,

           and a list of all cases in which the objector or objector’s counsel has objected to a class-

           action settlement in the last five (5) years. Any documents supporting the objection

           must also be attached to the written objection, and if the objecting Settlement Class

           Member intends to call witnesses at the Final Fairness Hearing, any such witness must

           be identified, including by providing each such witness’s name, address and telephone

           number. Objections must be signed by the Settlement Class Member or by his, her, or

           its counsel. Any Settlement Class Member who fails to file and serve timely written



                                                 13
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 13 of 17
             objections in the manner specified herein, shall be deemed to have waived all

             objections and shall be foreclosed from making any objection (whether by appeal or

             otherwise) to the Settlement.

       (c) Any Settlement Class Member who has timely filed a written objection, as provided

             for herein, may appear at the Final Fairness Hearing, either in person or through an

             attorney hired at the Settlement Class Member’s own expense, to object to the fairness,

             reasonableness, or adequacy of the Settlement. A Settlement Class Member, or his,

             her, or its attorney, intending to make an appearance at the Fairness Hearing must: (i)

             file a notice of appearance with the Court no later than ten (10) business days prior to

             the Final Fairness Hearing, or as the Court may otherwise direct; and (ii) serve a copy

             of such notice of appearance on counsel for all Parties.

       17.      Class Counsel shall file their Fee Application for reasonable attorneys’ fees and

expenses ten (10) business days before the Bar Date.

       18.      Papers in support of final approval of the Settlement Agreement and Release, and

in response to any objections to the Settlement Agreement and Release or to Class Counsels’ Fee

Application, shall be filed with the Court ten (10) business days in advance of the date of the Final

Fairness Hearing.

       19.      The Bar Date shall be one hundred fifty (150) calendar days after the Notice Date.

The Bar Date may be extended by written agreement of the parties through Class Counsel and

Defense Counsel without further approval of the Court or notice to the Settlement Class, provided

that the settlement website administered by the Settlement Administrator shall be promptly

updated to reflect any extension of the Bar Date.

       20.      These dates of performance may be extended by order of the Court, for good cause



                                                  14
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 14 of 17
shown, without further notice to the Settlement Class. Settlement Class Members may check the

Settlement Website regularly for updates and further details regarding extensions of these dates of

performance. Settlement Class Members may also access the Court docket in this case through

the   Court’s     Public   Access     to   Court    Electronic   Records   (PACER)      system     at

https://www.mow.uscourts.gov/, or by visiting the office of the Clerk of the Court for the United

States District Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri,

64106, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.

       21.      Notwithstanding any other provision of the Settlement Agreement and Release, if

more than 2,000 Settlement Class Members opt out of the Settlement, Defendants, in their sole

discretion, may rescind and revoke the entire Settlement and the Settlement Agreement and

Release, thereby rendering the Settlement null and void in its entirety. To exercise this right,

Defendants must send written notice to Class Counsel that Defendants revoke the Settlement

within 10 (ten) business days following the date the Settlement Administrator reports to Class

Counsel and Defense Counsel the number and identity of the opt outs. Such a written notice to

revoke the Settlement pursuant to the terms and conditions of the Settlement Agreement shall

constitute an Event of Termination.

       22.      If for any reason a Final Approval Order and Judgment as contemplated in the

Settlement Agreement and Release is not entered, or the Settlement Agreement and Release is

terminated pursuant to its terms for any reason, or the Effective Date does not occur for any reason,

the following shall apply:

       (a) All orders and findings entered in connection with the Settlement Agreement and

             Release shall become null and void and have no force and effect whatsoever, shall not

             be used or referred to for any purposes whatsoever, and shall not be admissible or



                                                   15
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 15 of 17
             discoverable in this or any other proceeding;

       (b) The conditional certification of the Settlement Class pursuant to this Order shall be

             vacated automatically, and the Actions shall proceed as though the Settlement Class

             had never been certified pursuant to this Settlement Agreement and Release and such

             findings had never been made; and

       (c) All of the Court’s prior orders having nothing whatsoever to do with the certification

             of the Settlement Class shall, subject to this Order, remain in force and effect, subject

             to extensions or modifications of deadlines as appropriate under the circumstances and

             in the Court’s discretion; and

       (d) Nothing in this Order or pertaining to the Settlement Agreement and Release, including

             any of the documents or statements generated or received pursuant to the claims

             administration process, shall be used as evidence in any further proceeding in this case

             or in any other action, proceedings, or matter, whether civil, criminal, or administrative.

       23.      Pending final determination of whether the proposed settlement should be

approved, no Settlement Class Member, directly, derivatively, in a representative capacity, or in

any other capacity, may commence or continue, or assist others in commencing or continuing, any

action against any of the Released Parties in any court or tribunal asserting any of the Released

Claims (as that term is defined in the Settlement Agreement and Release).

       24.      RG/2 Claims Administration LLC is hereby appointed as Settlement Administrator

for this settlement and shall perform all of the duties of the Settlement Administrator set forth in

the Settlement Agreement and Release.

       25.      Nothing contained in this Order is, or may be construed as, a presumption,

concession or admission by or against Defendants, or any Released Party (as that term is defined



                                                   16
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 16 of 17
in the Settlement Agreement and Release) of any alleged or asserted default, liability or

wrongdoing as to any facts or claims alleged or asserted in the Action, or in any actions or

proceedings, whether civil, criminal or administrative.

       26.     Class Counsel and Defense Counsel are hereby authorized to use all reasonable

procedures in connection with approval and administration of the Settlement that are not materially

inconsistent with this Order or the Settlement Agreement and Release, including making, without

further approval of the Court, minor changes to the form or content of the Long Form Class Notice,

Summary Class Notice, and other exhibits that they jointly agree are reasonable or necessary.


IT IS SO ORDERED.


                                                     /s/ Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: March 6, 2020                                  UNITED STATES DISTRICT COURT




                                                17
        Case 4:18-cv-00941-BP Document 135 Filed 03/06/20 Page 17 of 17
